     Case 2:10-cv-02525-MCE-AC Document 149 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH A. GRIFFIN,                              No. 2:10-cv-2525 MCE AC P
12                      Plaintiff,
13           v.                                        ORDER
14    J. CLERK KELSO, et al.,
15                      Defendants.
16

17          Plaintiff, a former state prisoner proceeding through counsel, has requested leave to

18   proceed in forma pauperis on appeal. ECF No. 147. The submitted declaration makes the

19   showing required by 28 U.S.C. § 1915(a), id., and the request to proceed in forma pauperis will

20   be granted.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for leave to proceed in

22   forma pauperis on appeal, ECF No. 147, is granted.

23   DATED: May 4, 2020

24

25

26

27

28
